Citation Nr: 1309179	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  10-11 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial evaluation greater than 10 percent for varicose veins of the right leg.

2.  Entitlement to an initial evaluation greater than 10 percent for varicose veins of the left leg.

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from August 1965 to May 1969. This matter comes before the Board of Veterans' Appeals (Board) on appeal from May and August 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Virtual VA eFolder has been reviewed.  

The issue of entitlement to service connection for residuals of spinal taps as secondary to service-connected varicose veins has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Evaluations for varicose veins of the right and left legs

In May 2008, the RO granted entitlement to service connection for varicose veins right leg, status post surgery (10 percent from March 19, 2007) and varicose veins left leg (10 percent from March 19, 2007).  

In July 2008, within the one-year appeal period following the May 2008 decision, the Veteran requested an increase.  Additional relevant evidence was subsequently received and in August 2008, the RO continued the 10 percent evaluations assigned for varicose veins in each leg.  The Veteran disagreed with the decision and subsequently perfected this appeal.  Under these circumstances, the appeal is considered to stem from the initial evaluation.  See 38 C.F.R. § 3.156(b) (2012). 

The Veteran most recently underwent a VA examination to assess the severity of his varicose veins in July 2011.  At the July 2012 hearing, he essentially testified that his disability has worsened.  For example, he reported persistent pain and pressure from the ankle to the knees.  He testified that the appearance of his legs was "horrifying" with protruding veins, pimples, and discoloration.  Walking aggravates or increases the pain.  
 
Considering the length of time since the last examination, as well as the Veteran's complaints and contentions, the Board finds that additional examination is warranted.  See 38 C.F.R. § 3.327 (2012); Green v. Derwinski, 1 Vet. App. 121 (1991). 

At the hearing, the Veteran reported both private and VA medical treatment.  On review, it appears that private medical records were last received in December 2007.  On remand, the Veteran should be given an opportunity to identify any additional relevant private treatment.  See 38 C.F.R. § 3.159(c)(1) (2012).

VA medical records were last printed in December 2009.  Additional relevant records should be obtained.  See 38 C.F.R. § 3.159(c)(2).  

TDIU

In an April 2009 statement, the Veteran reported that as the pain in his legs has increased, his ability to perform his job has decreased.  He further stated that it was becoming more and more difficult to work through the day.  At the July 2012 hearing, the Veteran testified that he retired, in part, due to the pain he has in his legs.  As noted above, a TDIU claim is considered part of the appeal.  See Rice.

Initially, remand of this issue is required as it is inextricably intertwined with the increased rating claims.  Issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Further, remand is necessary so that the AMC/RO can appropriately develop and adjudicate the claim of entitlement to TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should provide appropriate VCAA notice regarding the claim of entitlement to a TDIU.  The Veteran should also be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  The AMC/RO should contact the Veteran and ask him to identify any relevant private medical treatment since December 2007 and to submit a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for each provider identified.  The Veteran should also be informed that he may submit these records himself.  If a properly completed authorization is received, the AMC/RO must request identified records.  Any records received should be associated with the virtual or electronic claims folder.

3.  The AMC/RO should obtain relevant records from the VA Medical Center in Chicago for the period from December 2009 to the present.  All records obtained should be associated with the claims folder or Virtual VA eFolder.  If the AMC/RO cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

4.  Thereafter, the AMC/RO must schedule the Veteran for a VA examination to determine the current nature and severity of the right and left leg varicose veins.  The claims folder must be available for review by the examiner.  Additionally, all relevant medical records must be made available to the examiner for review, either in the Virtual VA eFolder, or if the eFolder is not available, then via paper copies.  In accordance with the latest worksheets for rating varicose veins, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability associated with the right and left leg varicose veins.  The examiner is specifically requested to discuss how the Veteran's disabilities impact his ability to obtain and/or maintain substantially gainful employment.  A complete rationale for any opinion expressed must be provided. 

5.  After the development requested has been completed, the AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once.

6.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012). 

7.  Upon completion of the above requested development and any additional development deemed appropriate, the AMC/RO must readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative, if any, should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

